Citation Nr: 0101127	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  01-00 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to waiver of recovery of a pension overpayment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty between 1942 and 1945.  

The issue on appeal arises before the Board of Veterans' 
Appeals (Board) following a rating decision rendered by the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office in Jackson, Mississippi 
(RO).



REMAND

A review of the record shows that in a VA Form 9, Appeal to 
Board of Veterans' Appeals, received by VA in November 2000, 
the veteran requested to appear at hearing before a member of 
the Board in Washington, DC.  However, in a subsequent Form 9 
submitted several days later, the veteran he indicated that 
he wanted his hearing to be held before a member of the Board 
at the RO.  Inasmuch as such a hearing has not been held, the 
case must be returned to the RO to schedule the hearing.

Accordingly, and in order to ensure full compliance with due 
process requirements, the case is REMANDED for the following 
development:

The RO should make the necessary 
arrangements to schedule the veteran for 
a hearing to be conducted by a member of 
the Board traveling to the RO pursuant to 
the provisions of 38 C.F.R. § 20.704 
(2000).  The RO should notify the veteran 
of the date, time and place of such a 
hearing by letter mailed to his current 
address of record.

Thereafter, the case should case should then be returned to 
the Board for further appellate consideration, if otherwise 
in order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



